DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 are pending in this application.

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-23) in the reply filed on 03/28/2022 is acknowledged.  The Examiner further acknowledges the election without traverse of the species (plasticizing agent: glycerol/glycerin/glycerine), (preservative agent: sulfur dioxide), (lubricant: sodium lauryl sulfate) and (size/ universal size: XXX and 00) in the telephone interview conducted on 04/14/2022.  Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.

Claims 1-23 were examined on their merits.

Claim Objections

Claim 5 is objected to because of the following informalities:  “glycerol”, “glycerin” and “glycerine”  all refer to the same compound.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21-23 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites an “aqueous composition mixture” and also recites “a shell of the capsule” and  “mycoprotein capsule”.  Thus, it is unclear of the claim is directed to a liquid mixture or a solid composition.  Claims 2-19 and 21-23 are rejected as being dependent upon Claim 1.  For purposes of examination, the Examiner has interpreted the claim as being drawn to a solid capsule comprising an aqueous composition comprising a mixture of a polymer and plasticizing component.

Claim 1 recites the limitations "said mycoprotein capsule" and “the exterior shell of the capsule cap and body”.  There is insufficient antecedent basis for these limitations in the claim.

Claim 1 recites the limitation, “a mixture of a polymer and a fill component mixture that will migrate into or through a hard, soft or liquid capsule shell”.  It is unclear if the migration characteristic applies to the mixture of polymer and fill component mixture or only to the fill component mixture.

Claim 1 recites the limitation. “having serviceable functions for conforming means of inhabiting, preserving, and digesting”.  It is unclear if this limitation is referring to characteristic properties of the film formulation, the mycoprotein capsule, or both.   

Claim 3 recites, “wherein at least one mycoprotein polymer is selected from the group consisting of Fusarium venenatum A3/5 or Fusarium venenatum PTA-2684 and mixtures thereof”.   The Fusarium fungi are not mycoprotein polymers.  For purposes of examination, the Examiner has interpreted the claim as the at least one mycoprotein polymer is obtained from the group consisting of Fusarium venenatum A3/5 or Fusarium venenatum PTA-2684 and mixtures thereof.

Claim 5 recites, “polyethylene glycol (PEG 200-6000)”.  It is unclear if the parenthetical material is intended as a claim limitation or not.

Claim 1 recites, “a plasticizing film-forming component” while its dependent Claim 4 recites, “fill component is a plasticizing component”.  It is unclear if the claims are referencing the same component.  If not, than the component of Claim 4 would lack antecedent basis.  If so, than Claim 4, would fail to further limit Claim 1.  

 Claim 8 recites the limitation "at least one preservative agent".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim has been interpreted as being dependent upon Claim 7.

Claim 13 recites, “wherein the capsule is selected from a group consisting of hard, soft, and liquid capsules that are sizes “XXX”, “XXL”, “XX”, “XL”, “X”, “I”, “II, “III”, “IV”, and “V”, and are universal sizes “000”, “00el”, “00”, “0el”, “0”, “1”, “2”, “3”, “4” and “5”.   In the interview conducted on 04/14/2022, Applicant indicated an election of (size/ universal size: XXX and 00).  It is unclear if the elected sizes are equivalents or if the refer to two different sizes.  If the sizes are different, it is unclear how the capsules may simultaneously be of two different sizes.  For purposes of examination, the Examiner has interpreted the sizes are being the same.

Claim 20 contains a table.  The MPEP states at 2173.05(s):
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)

Claim 20 also recites, “(water) and (various)”.  It is unclear if the parenthetical material is intended as a claim limitation or not.

Claim 23 recites, “wherein the inner surface and outer surface of the capsule each have a composition that are the same and that are different with three serviceable functions”.  It is unclear how a capsular composition can simultaneously be the same and different.  For purposes, of examination the Examiner has interpreted the claim as requiring the inner surface and outer surface of the capsule each have a composition that are different.

Claim Interpretation

Claim 1 recites the limitations, “that will migrate into or through a hard, soft, or liquid capsule shell”, “to seal or band the exterior shell of the capsule cap and body” and “having serviceable functions for conforming means of inhibiting, preserving, and digesting”.  Claim 23 recites the limitation, “with three serviceable functions”.  These are construed as either statements of intended use or recitations of characteristic properties of the claimed composition, which do not materially define, limit or distinguish the claimed composition.



With regard to Claim 3, this is a product-by-process limitation as interpreted by the Examiner above, wherein the “product” is mycoprotein obtained by the process of “production by” Fusarium venenatum A3/5 or Fusarium venenatum PTA-2684 and mixtures thereof, consistent with the MPEP at 2113, I and II:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)

Claim 15 recites the limitation, “used as an exterior plasticizer that is a yeast film-forming agent”.  This is construed as a statement of intended use and recitation of the characteristic properties of the claimed pullulan, which do not materially define or limit or distinguish the claimed pullulan from that of the prior art.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 12, 14, 16 and 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Vertommen et al. (US 2014/0227357 A1).

Vertommen et al. teaches a fill component comprising a taggant/GRAS compound, wherein the taggant/GRAS compound can be mycoprotein (which is a polymer, as evidenced by instant Claim 2), wherein the polymer can be dissolved in a GRAS compound solution ((Pg. 2, Paragraph [0032] and Pg. 3, Paragraph [0037]).

The reference also teaches that a plasticizing agent, such as glycerol, can be used to formulate a soft pharmaceutical capsule (Pg. 5, Paragraph [0053]).

The reference further teaches a hard capsule preparation process comprising an aqueous film-forming composition (Pg. 5, Paragraph [0048]).


Vertommen et al. additionally teaches a capsule comprising an inner and an outer capsule, wherein the inner capsule comprises a fill formulation and the outer capsule comprises the inner capsule and a further component selected from, for example, therapeutic drugs, pharmaceutical dosage forms, and placebo formulations. The present disclosure also contemplates a capsule comprising an inner and an outer capsule wherein the inner capsule comprises a component selected from therapeutic drugs, pharmaceutical dosage forms, and a placebo formulations, and the outer capsule comprises the inner capsule and fill formulation according to the present disclosure (Pg. 1, Paragraph [0007]).

Vertommen et al. does not specifically contemplate a capsule filled with the mycoprotein polymer, the plasticizing agent glycerol, and an aqueous composition, as required by Claim 1.

Vertommen et al. did not teach a capsule comprising an inner surface and outer surface shell, wherein the outer capsule comprises a film formulation according to claim 1, and the inner capsule comprises at least one component selected from the group consisting of a placebo formulation, pharmaceutical dosage, therapeutic drug, nutritional agent, or dietary supplement, and or combinations thereof, as required by Claim 21;


a capsule comprising an inner surface and outer surface shell, wherein the inner capsule comprises a component selected from the group consisting of a placebo formulation, pharmaceutical dosage, therapeutic drug, nutritional agent, dietary
 supplement, and combinations thereof, with the outer capsule comprising the inner capsule film formulation according to claim 1, as required by Claim 22;
or wherein the inner surface and outer surface of the capsule each have a composition that are different with three serviceable functions, as required by Claim 23.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vertommen et al. of the separate teachings of an aqueous film-forming composition for capsule preparation, glycerol plasticizing agent for use in capsule preparations and mycoprotein fill component for capsules by combining the separately taught elements into a capsule composition because this is no more than the combining of prior art elements according to known methods to yield predictable results.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prepare a capsule formulation.  There would have been a reasonable expectation of success in making this modification because Vertommen et al. separately teaches aqueous mycoprotein compositions and mycoprotein compositions which may be formulated as capsules.


It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsular aqueous mycoprotein primary component composition of Vertommen et al. to utilize an inner and outer capsule configuration because this would allow for the encapsulation of multiple separate components within the same capsule.  With regard to the particular configuration of the components therein this is no more than the selection from a finite number of identified, predictable solutions for configuring the arrangement of multi-capsule components, with a reasonable expectation of success.  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

Those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that there are only a finite number of ways an inner and outer capsule may contain two compositions.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prepare a capsule containing two separate components.
  There would have been a reasonable expectation of success in making this modification because Vertommen et al. teaches capsules which are configured to contain multiple components.

With regard to Claim 3, the claimed mycoprotein polymer appears to be the same or similar to the polymer mycoprotein of the prior art, although produced by a different process.  The burden is shifted to Applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.

With regard to Claim 7, the reference teaches the capsule composition may comprise a preservative, such as methylparaben or propylparaben (Pg. 5, Paragraph [0051]).

With regard to Claims 9-10, the reference teaches that the capsule composition may comprise a surfactant (interpreted as a lubricant), wherein the surfactant may be sodium lauryl sulfate (misspelled as sodium latiryl sulfate) (Pg. 5, Paragraph [0051]).

With regard to Claim 14, the reference further teaches wherein the capsule may be sealed or banded (Pg. 12, Claims 7-8).



With regard to Claim 16, the reference teaches capsules that are sealed or banded and wherein the capsule has a primary component by weight which may be selected from the group consisting of cellulose ether, gelatin, pullulan and mixtures thereof (Pg. 1, Paragraph [0006]).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over  Vertommen et al. (US 2014/0227357 A1) in view of Gao (US 2004/0105885 A1).

The teachings of Vertommen et al. were discussed above.

Vertommen et al. did not teach a composition further comprising the preservative agent sulfur dioxide, as required by Claim 8.

Gao et al. is drawn to capsule compositions (Abstract) wherein the combinations may comprise a preservative such as methylparaben, propylparaben or sulfur dioxide (Pg., 2, Paragraph [0035]).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsular aqueous mycoprotein composition of Vertommen et al. which can comprise methylparaben or propylparaben preservative to substitute a sulfur dioxide preservative as taught by Gao et al. because all of the compounds are art-recognized, functional equivalent preservatives. 
 Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to maintain an effective capsular aqueous mycoprotein composition.  There would have been a reasonable expectation of success in making this modification because Vertommen et al. teaches the use of the preservatives methylparaben and propylparaben in a capsular composition and Gao teaches that methylparaben, propylparaben and sulfur dioxide are all art-recognized preservatives.

Claims 11, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Vertommen et al. (US 2014/0227357 A1) in view of Fairstein (US 2012/0269868 A1) and Mishra et al. (2017).

The teachings of Vertommen et al. were discussed above.

Vertommen et al. did not teach a primary component composition further comprising purified water by weight and glycerol by weight, as required by Claims 11, 18 and 19.

Fairstein is drawn to a capsular composition (Pg. 15, Paragraph [0090]) which can comprise 60 mg of purified water and 160 mg of glycerol (Pg. 17, Paragraph [0111]). 

Mishra et al. teaches that plasticizers, such as glycerol, improve the flow of polymeric solution and strength of the polymer (Pg. 2, Column 1, Lines 13-15).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsular aqueous (water-containing) mycoprotein composition of Vertommen et al. to use purified water by weight and glycerol by weight as taught by Fairstein and Mishra et al. above, because the Vertommen et al. reference does not specify what type of water may be used in the aqueous composition and Fairstein teaches that purified water by weight is suitable for use in supplement compositions.  Further, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to incorporate glycerol by weight into the aqueous composition of Vertommen et al. because of the advantageous effects of doing so as taught by Mishra et al. above. Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a pure water source for the composition and improve the flow of polymeric solution and strength of the polymer.  There would have been a reasonable expectation of success in making this modification because both the Vertommen et al. and Fairstein references are reasonably drawn to the same field of endeavor, that is, capsular compositions.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Vertommen et al. (US 2014/0227357 A1) in view of Kelm et al. (US 2003/0203004 A1).

The teachings of Vertommen et al. were discussed above.

Vertommen et al. did not teach a composition wherein the capsule size is “00”, as required by Claim 13.

Kelm et al. teaches compositions which may be administered as capsules (Pg. 8, Paragraph [0103]), wherein the capsules may be in a size “00” (Pg. 11, Paragraph [0126]).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsular aqueous mycoprotein composition of Vertommen et al. to utilize a capsule size of “00” as taught by Kelm et al. because the reference teaches that this is a suitable capsule size for formulating nutritional supplement capsules for ingestion.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Vertommen et al. does not specify any particular capsule size for their nutritional formulation and Kelm et al. teaches a specific capsule size suitable for a nutritional supplement.  There would have been a reasonable expectation of success in making this modification because both the Vertommen et al. and Kelm et al. references are reasonably drawn to the same field of endeavor, that is, capsular compositions.

Claim 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Vertommen et al. (US 2014/0227357 A1) in view of Tochio et al. (US 2008/0008750 A1).

The teachings of Vertommen et al. were discussed above.

Vertommen et al. did not teach a composition wherein the capsule is sealed or banded with pullulan, as required by Claim 15. 

Tochio et al. teaches that band sealing capsules is effective for prevention of liquid leakage, nearly impenetrable to oxygen and water and resistant to deformation in the sealed portion (Pg. 1, Paragraph [0009]), and wherein pullulan is used as the band-seal (Pg. 1, Paragraph [0011]).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsular aqueous mycoprotein composition of Vertommen et al. to utilize a pullulan band-seal as taught by Tochio et al. because this would prevent any ingress of oxygen or water into the capsule.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Tochio et al. teaches that the band-sealing of capsules with pullulan advantageously provides prevention of liquid leakage, ingress of oxygen and water and resistance to deformation in the sealed portion.  
There would have been a reasonable expectation of success in making this modification because both the Vertommen et al. and Tochio et al. references are reasonably drawn to the same field of endeavor, that is, capsular compositions.

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Vertommen et al. (US 2014/0227357 A1) in view of Scheele (US 2009/0018072 A1).

The teachings of Vertommen et al. were discussed above.

Vertommen et al. did not teach a composition wherein the primary component of the capsule composition comprises mycoprotein by weight, as required by Claim 17.

Scheele teaches capsular compositions (Pg. 10, Paragraph [0064]) which may contain an amount of protein by weight (Pg. 6, Paragraph [0033]).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsular aqueous mycoprotein primary component composition of Vertommen et al. to utilize an amount of protein by weight as taught by Scheele because the reference teaches that this is a suitable amount of protein for use in a nutritional supplement.  


Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Vertommen et al. does not specify any particular weight amount of mycoprotein for their nutritional formulation and Scheele teaches a specific protein amount by weight suitable for a nutritional supplement.  There would have been a reasonable expectation of success in making this modification because both the Vertommen et al. and Scheele references are reasonably drawn to the same field of endeavor, that is, capsular protein comprising compositions.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/05/2022